Title: From Thomas Jefferson to DeWitt Clinton, 24 March 1826
From: Jefferson, Thomas
To: Clinton, DeWitt


                        Dear Sir
                        
                            Monticello
                            Mar. 24. 26.
                    My grandson, Th: Jefferson Randolph, the bearer of this letter, on a journey to the North, will perhaps pass some few days in New York, in doing this he wishes the honor of presenting his respects to you. he truly and personally merits the permission, and, like other young people, will hereafter pride himself in being able to name, among those he has known, the characters who have deserved most of their country by the services rendered during it’s transition from a subordinate to a conspicuous rank among the nations of the earth. the scenes of our cooperation have been too interesting and cordial, and their recollection too warmly cherished by my self not to render truly gratifying this and all other occasions of renewing to you the assurances of my great esteem and consideration.
                        Th: Jefferson
                    